DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions. 

This Office action has been issued in response to pre-appeal brief filed on 04/10/2022. 

Independent claims 1, 4-8 and 18-20 are amended. Claim 9-10 and 14-15 have been cancelled.

Claims 1-8, 11-13 and 16-20 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Examiner contacted the Applicant on August 22, 2022 to suggest amendment to claims 1 and 7-8 distinguish the claims from the prior art overcome and make case condition for allowance. Applicant substantially agreed with Examiner's suggestion. The agreed upon language is incorporated into the claims below.
 	The Claims are amended as authorized by Attorney of Record Doug Thomas (Reg. No. 32,947) on August 25, 2022.
6.	IN THE CLAIMS:
Cancelled claims 9, 10, 14 and 15.
Please amend claims 1, 4-8 and 18-20 as followed.  

1. (Currently Amended) A method of deploying bots within a robotic process automation system, comprising: 
receiving from a deployment user a bot deployment request comprising a bot identification that identifies a specific preexisting bot encoded to perform predefined application level tasks that may be performed by an individual human user, and wherein the bot deployment request further comprises an authorized class of user to execute the specific preexisting bot, wherein the authorized class of user corresponds to a group of users, the group of users comprising stored identities of one or more individual human users authorized to perform the application level tasks to be performed by the specific preexisting bot; 
checking deployment credentials of the deployment user to determine if the deployment user is authorized to deploy the specific preexisting bot with credentials of the authorized class of user; 
if the deployment user is : [[,]] 
identifying from a set of available devices an execution device upon which the specific preexisting bot is permitted to execute; 
issuing an authorization token for the execution device to uniquely identify the execution device and to authorize the execution device to communicate with the robotic process automation system; 
providing, in response to a request by the execution devices the specific preexisting bot and user tokens corresponding to one or more individual human users in the authorized class of user to the execution device, wherein the specific preexisting bot is permitted to execute 
providing to the execution device, as a function of the user tokens, one or more credentials corresponding to the one or more the user tokens; and
permitting a session with the authorized class of user by the specific preexisting bot using the one or more credentials 


4. (Currently Amended) The method of claim 3 further comprising queuing the bot deployment request in an event the specific device requested in the bot deployment request is in use.  

5. (Currently Amended) The method of claim 4 further comprising storing prior bot deployment requests of the bot deployment user and providing at least certain 

6. (Currently Amended) The method of claim 1 wherein the bot deployment request further comprises a template of a requested device, wherein the template comprises one or more of processing capability, storage requirements, and software accessible by the requested device.

7. (Currently Amended) A robotic process automation system comprising: 
data storage for storing at least: 
16/371,0463a plurality of sets of task processing instructions, each set of instructions encoding a bot operable to interact at a user level with one or more designated user level application programs; and 
information, at least some of which is stored as files, for processing by one or more devices executing a corresponding bot; and 
a processor operatively coupled to the data storage and configured to execute instructions that when executed cause the processor to at least: 
receive from a deployment user a bot deployment request comprising a bot identification that identifies a specific preexisting bot, and wherein the bot deployment request further comprises an authorized class of user to execute the specific preexisting bot, wherein the authorized class of user corresponds to a group of users, the group comprising stored identities of one or more individual human users authorized to perform the application level tasks to be performed by the specific preexisting bot; and 
check deployment credentials of the deployment user to determine if the deployment user is authorized to deploy the specific preexisting bot with credentials of the authorized class of users,  
wherein if the deployment user is 
identify from a set of available devices an execution device upon which the specific preexisting bot will execute; 
issue an authorization token to the execution device to uniquely identify the execution device and to authorize the execution device to communicate with the robotic process automation system; 
provide, in response to a request by the execution device, the specific preexisting bot and user tokens corresponding to one or more individual human users in the authorized class of user to the execution device, wherein the specific preexisting bot executes on the execution device without requiring input from any 16/371,0464individual human user corresponding to the authorized class of user [[,]]; and 
execute the preexisting bot on the execution device, wherein executing the preexisting bot comprises: 
providing to the execution device, as a function of the user tokens, one or more credentials corresponding to the one or more the user tokens; and
permitting a session with the authorized class of user by the specific preexisting bot using the one or more credentials



8. (Currently Amended) A robotic process automation system comprising: 
data storage for storing, 
a plurality of sets of task processing instructions, each set of instructions encoding a bot operable to interact at a user level with one or more designated user level application programs; and 
information, at least some of which is stored as files, for processing by devices executing a corresponding bot; 
a control room comprising, 
a deployment service responsive to a bot deployment request from a deployment user, the bot deployment request comprising a bot identification that identifies a specific preexisting bot, and wherein the bot deployment request further comprises an authorized class of user to execute the specific preexisting bot, wherein the authorized class of user corresponds to a group of users, the group comprising stored identities of one or more individual human users authorized to perform the application level tasks to be performed by the specific preexisting bot, the deployment service, 
checking deployment credentials of the deployment user to determine if the deployment user is authorized to deploy the specific preexisting bot with credentials of the authorized class of user and if the deployment user is determined to be authorized to deploy the specific preexisting bot, 
issuing a request for a user token corresponding to credentials for each individual human user required by the specific preexisting bot; 


16/371,0465a device service responsive to the device request for assigning a device and for providing an identifier of the assigned device; 
a user management service responsive to the request for a user token for retrieving one or more user tokens corresponding to the request for a user token and or providing the user tokens to the deployment service; and 


a packaging service for compiling the specific preexisting bot and for packaging, with the specific preexisting bot, dependencies required by the specific preexisting bot, 
wherein the deployment service responds to completion of tasks performed, in relation to the specific preexisting bot, by the device service, the user management service, and the packaging service by issuing a run command and causing delivery of the run command with the one or more user tokens to the assigned device, 
wherein the run command includes session information comprising an identification of a session within which the specific preexisting bot must execute, and 
wherein the control room further comprises a credential vault that responds to a request for user credentials generated by the assigned device as a function of the one or more user tokens by retrieving one or more user credentials corresponding to the one or more user tokens and providing the one or more user credentials to the assigned device for initiating a session with the authorized class of users with the specific preexisting bot.

18. (Currently Amended) The robotic process automation system of claim 17 wherein the processor is further configured to execute instructions that when executed cause the processor to: queue the bot deployment request in an event the specific device requested in the bot deployment request is in use.  

19. (Currently Amended) The robotic process automation system of claim 18 wherein the processor is further configured to execute instructions that when executed cause the processor to: store prior bot deployment requests of the bot deployment user and provide at least certain 
20. (Currently Amended) The robotic process automation system of claim 7 wherein the bot deployment request further comprises a template of a requested device, wherein the template comprises one or more of processing capability, storage requirements, and software accessible by the requested device.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199